                   Exhibit B

                    Reply




EAST\163314484.1
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
                                                              :
In re:                                                        :           Chapter 11
                                                              :
DAVID’S BRIDAL, INC., et al.,1                                :           Case No. 18-12635 (LSS)
                                                              :
                          Debtors.                            :           (Jointly Administered)
                                                              :
                                                              :           Re: Docket Nos. 128, 181, 200
------------------------------------------------------------- x

              REPLY OF EVERCORE GROUP L.L.C. IN SUPPORT OF
        DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING
       THE DEBTORS TO EMPLOY AND RETAIN EVERCORE GROUP L.L.C. AS
    INVESTMENT BANKER EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

         Evercore Group L.L.C. (“Evercore”), by and through its undersigned counsel, DLA Piper

LLP (US), hereby submits this reply (the “Reply”) in support of the Debtors’ Application for Entry

of an Order Authorizing the Debtors to Employ and Retain Evercore Group L.L.C. as Investment

Banker Effective nunc pro tunc to the Petition Date [D.I. 128] (the “Application”)2 filed by David’s

Bridal, Inc. and its affiliated debtors (the “Debtors”) and in response to the Limited Objection by

Various Creditors to Debtors’ Application to Retain Evercore Group L.L.C. as Investment Banker

[D.I. 181] (the “Objection”) filed by Oaktree Capital Management, L.P., acting solely in its

capacity as investment advisor on behalf of certain funds and accounts in its Strategic Credit, High

Yield and U.S. Senior Loans strategies; Courage Capital Management, LLC, acting solely in its

capacity as investment manager to certain investment funds; AlbaCore Capital LLP, acting in its




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc. (3096). The
location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken, Pennsylvania 19428.
2
         Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.
                                                           1

EAST\163220309.12
capacity as delegated investment manager to AlbaCore Capital Limited as AIFM to certain funds

and investment entities; and Deutsche Bank AG Cayman Islands Branch (solely with respect to

the Distressed Products Group) (collectively, the “Objecting Lenders”).         In support of the

Application, Evercore submits the Supplemental Declaration of Stephen Goldstein in Support of

the Debtors’ Application for an Order Authorizing the Debtors to Employ and Retain Evercore

Group L.L.C. as Investment Banker Effective nunc pro tunc to the Petition Date (the

“Supplemental Goldstein Declaration”), attached hereto as Exhibit A and fully incorporated

herein. In further support of the Application, Evercore respectfully states as follows:

                                PRELIMINARY STATEMENT

       1.      To put it simply, the belated objection of the Objecting Lenders is nothing but a

thinly veiled attempt to extract a last minute fee concession from Evercore as the reorganization

of the Debtors is coming to a highly successful, pre-packaged conclusion; this, after almost a year

of effort by a number of constituencies, including Evercore as the Debtors’ investment banker.

Indeed, lost within the Objection are three critical facts, none of which are the subject of

contention. First, nowhere do the Objecting Lenders question the qualifications of Evercore, their

tireless commitment to this restructuring process over the past year and the considerable work that

remains to be completed to confirm the Debtors’ chapter 11 cases. Importantly, among other

activities, the Evercore team continues to seek and negotiate the terms of exit financing facilities

(the “Exit Facilities”), which, while a core component of the overall pre-packaged restructuring,

remain the subject of intense negotiation.

       2.       Second, the Objecting Lenders are too quick to forget that the terms of the Evercore

engagement were heavily negotiated and have, along with the engagement agreements of the

investment bankers to the lenders, including the Objecting Lenders, been part of the overall


                                                 2

EAST\163220309.12
restructuring transaction for many weeks. In fact, all parties to the restructuring, including the

Objecting Lenders, contractually agreed to support and to take all actions necessary to implement

and consummate the Debtors’ restructuring by the terms of the Restructuring Support Agreement

dated as of November 18, 2018 (the “Restructuring Support Agreement”). As part of the

negotiations leading up to the Restructuring Support Agreement, Evercore’s fees were disclosed

to, and heavily scrutinized by, the advisors to the Objecting Lenders; such fees were included in

both the DIP Budget and the ABL Carve Out documents that are integral to the restructuring

transactions. In furtherance of the Restructuring Support Agreement, at the first day hearing before

this Court on November 20, 2018, the Debtors presented a consensual deal set forth in the

Proposed Joint Prepackaged Plan of Reorganization under Chapter 11 of the Bankruptcy Code

(the “Plan”) that contemplates full payment in the ordinary course to unsecured creditors.

       3.      Finally, while the Objecting Lenders belatedly quibble with certain elements of

Evercore’s compensation, as reflected by the pre-petition agreement of the sophisticated parties to

these transactions, the evidence and the applicable law, the terms and conditions of Evercore’s

retention in its entirety represent reasonable market terms and conditions of employment.

       4.      Indeed, Evercore’s retention is, and continues to be, in the best interests of the

Debtors, their estates and their creditors, and should be approved with the existing fee structure by

this Court. And, any effort by the Objecting Lenders to now seek to adjourn this matter to another

day should be viewed for exactly what it is: an additional opportunity to try and extract additional

concessions from Evercore during the most critical days of these cases. For these reasons, the

Objection should be overruled and the Application approved.




                                                 3

EAST\163220309.12
                                            ARGUMENT

       5.         The Application seeks approval of reasonable fees for work performed and

therefore should be approved. Section 328(a) of the Bankruptcy Code, pursuant to which the

Debtors seek approval of Evercore’s fees and compensation structure, provides that with court

approval a debtor may approve the retention of a professional “on any reasonable terms and

conditions of employment, including on a retainer, on an hourly basis, on a fixed or percentage

fee basis, or on a contingent fee basis.” 11 U.S.C. § 328(a) (emphasis added). Bankruptcy courts

have applied the following non-exhaustive factors in determining whether the terms and conditions

of employment are reasonable under section 328:

                     a) whether terms of an engagement agreement reflect normal business terms

            in the marketplace;

                     b) the relationship between the debtor and the professionals, i.e., whether the

            parties involved are sophisticated business entities with equal bargaining power who

            engaged in an arms-length negotiation;

                     c) whether the retention, as proposed, is in the best interests of the estate;

                     d) whether there is creditor opposition to the retention and retainer provisions;

            and

                     e) whether, given the size, circumstances and posture of the case, the amount

            of the retainer is itself reasonable, including whether the retainer provides the

            appropriate level of “risk minimization,” especially in light of the existence of any other

            “risk-minimizing” devices, such as an administrative order and/or a carve-out.

See In re Energy Partners, Ltd., 409 B.R. 211, 225 (Bankr. S.D. Tex. 2009) (quoting In re Insilco

Tech., Inc., 291 B.R. 628, 633 (Bankr. D. Del. 2003)).


                                                   4

EAST\163220309.12
   A.        The Engagement Agreement Reflects Market Business Terms

        6.      For obvious reasons, the Objecting Lenders claim – without support – that market

terms and conditions of employment are not a critical factor in the retention of an investment

banker, such as Evercore. See Objection, at p. 7 FN. 3. While bankruptcy courts may differ on

approach, they uniformly agree that ordinary market terms are significant in determining whether

the business terms of a professional engagement are reasonable. See United Artists Theatre Co. v.

Walton (In re United Artists Theatre Co.), 315 F.3d 217, 229 (3d Cir. 2003) (noting that views on

reasonable professional retentions should be “market-driven”); In re Residential Capital, LLC, 504

B.R. 358, 368 (Bankr. S.D.N.Y. 2014) (noting that courts in the Second Circuit have adopted a

“’market-driven’ approach,” where comparing the cost of services is a “significant”

reasonableness factor).

        7.      To this end, bankruptcy courts have found that compensation structures similar to

that agreed to by the Debtors with Evercore, which indicate that the sought rates are prevailing in

the market for professionals of comparable caliber and capacity for similar services, are

reasonable. See e.g., In re Relativity Fashion, LLC, 565 B.R. 50, 71 (Bankr. S.D.N.Y. 2017) (citing

cases where the bankruptcy court approved rates charged by other firms comparable to those

sought by the professional applying for retention under section 328 of the Bankruptcy Code); In

re UDC Homes, Inc., 203 B.R. 218, 222 (Bankr. D. Del. 1996) (approving restructuring fee of

$3.75 million in light of evidence that such fees were consistent with those charged in other cases

and that advisors commonly charged such fees in a case of that size); see also In re Busy Beaver

Bldg. Ctrs, Inc., 19 F.3d 833, 853 (3d Cir. 1994) (in assessing the reasonableness of professional

fees noting that: “. . . the bankruptcy court should compare the costs of “equivalent” practitioners




                                                 5

EAST\163220309.12
of the art (including their billing structures)[.]”). To that end, fee comparisons are useful for

providing directional, but not definitive guidance, as to the standard of reasonableness.

         8.        Under the Engagement Agreement,3 Evercore is entitled to the following fees:

              a.    A monthly fee in the amount of $150,000 per month until the consummation of

                    any Transaction or the termination of Evercore’s engagement (the “Monthly

                    Fees”).4

              b.    One of a number of transaction fees, which in this case would be the

                    “Comprehensive Restructuring Fee” equal to 1% of the aggregate principal

                    amount outstanding (including letters of credit) of the Credit Facilities and the

                    aggregate principal amount of the Senior Notes (the “Transaction Fee”).

              c.    A “Financing Fee” equal to 1% of all amounts committed, whether or not drawn

                    (the “Financing Fees”) 5 on both the post-petition financing facility required to

                    fund the Debtors’ bankruptcy cases and operations (the “DIP Facility”), and the

                    exit facility necessary for consummation of the Debtors’ plan of reorganization

                    (the “Exit Facility”).

See Application, at ⁋16.




3
       Capitalized terms used but not defined in this paragraph 6 shall have the meanings ascribed to them in the
Engagement Agreement.
4
         Pursuant to the Engagement Agreement, 50% of the Monthly Fees paid shall be credited (without duplication)
against any Transaction Fee that becomes payable under the Engagement Agreement, provided that, in the event of a
bankruptcy filing, any such credit of Monthly Fees shall only apply to the extent that all such Monthly Fees and
Transaction Fee are approved in their entirety by the Bankruptcy Court…See Engagement Agreement, at p. 4 2(a).
5
         Pursuant to the Engagement Agreement, 1% of all committed amounts of the financing gross proceeds is
owed because it is indebtedness secured by a first lien. A greater percentage would be owed if the indebtedness was
secured by a junior lien, unsecured and/or subordinated lien (2.5%) or equity or equity-linked securities or obligations
(4.0%).

                                                           6

EAST\163220309.12
       9.      As the compensation structure is ordinary, customary and market-driven, it should

be approved in its entirety. This Court has previously approved similar fee structures for

investment bankers under section 328(a). See, e.g., One Aviation Corp., No. 18-12309 (CSS)

(Bankr. D. Del. Nov. 20, 2018) [D.I.188] (approving retention of an investment banker and all

compensation pursuant to section 328(a) of the Bankruptcy Code in a chapter 11 case with a

prepackaged plan); Mattress Firm, Inc., No. 18-12241 (CSS) (Bankr. D. Del. Nov. 7, 2018) [D.I.

771] (same); Southeastern Grocers, LLC, No. 18-10700 (MFW) (Bankr. D. Del. Apr. 23, 2018)

[D.I. 345] (same). As set forth in detail in the Supplemental Goldstein Declaration, Evercore’s

compensation structure is squarely within the range of rates approved in chapter 11 cases of similar

size and complexity. See Supplemental Goldstein Declaration, at ⁋ 5. Specifically, and as

addressed more fully in the Supplemental Goldstein Objection:

            a. Transaction fees, ranging from 0.84%-1.35% of the aggregate principal amount of

               debt outstanding, paid to debtors’ advisors in cases of similar size and complexity

               are market terms. Id. at ⁋ 7. Interestingly, though advisors to creditors ordinarily

               charge fees in percentage amounts less than debtors’ advisors, the Objecting

               Lenders’ advisors seek compensation of approximately the same quantum of

               Evercore’s Transaction Fee in connection with these chapter 11 cases – 1% of

               funded debt. Id. at ⁋ 14.

            b. The Financing Fees also reflect normal business terms. Specifically, a percentage

               fee based upon both the debtor-in-possession financing and the exit financing are

               standard market terms and conditions of employment for investment bankers such

               as Evercore in complex restructurings such as this. Id. at ⁋ 8.




                                                 7

EAST\163220309.12
       10.     The terms and conditions of Evercore’s engagement were not only heavily

negotiated, but provided to all stakeholder constituencies well in advance of the filing of these

cases. In fact, Evercore’s Engagement Agreement was specifically provided to the advisors to the

Objecting Lenders on November 10, 2018, and all of the professional fees related to the

restructuring (including Evercore’s) were heavily scrutinized as part of the negotiations related to

the DIP Budget and the ABL Carve-Out in connection with the execution of the Restructuring

Support Agreement. Id. at ⁋ 23. Now, on the eve of the Court’s consideration of the Debtors’

request for approval of the Application and confirmation of the Plan, the Objecting Lenders have

launched a broad attack on Evercore’s fees. As to the Monthly Fees, the Objecting Lenders do not

raise any issues, see Objection, at p. 4 FN 2, nor could they, as the monthly fee set forth in the

Engagement Agreement is in keeping with market business terms.

       11.     The Lenders do object to the Financing Fees on the DIP Facility and the Exit

Facility. See Objection at ⁋⁋ 32-36. As support for this objection, the Objecting Lenders

summarily rely upon the last-minute Declaration of Martin Lewis in Support of Limited Objection

by Various Creditors to Debtors’ Application to Retain Evercore Group L.L.C. as Investment

Banker [D.I. 198] (the “Lewis Declaration”). Specifically, Mr. Lewis concludes, without a shred

of support, that “it is generally accepted practice” to credit some or all of the financing fee against

a success fee when the DIP or exit facility is provided by an existing lender. Id. at ¶ 12. He

further postures that it would not be generally accepted practice to charge a Financing Fee on an

exit financing that is merely a “rolled” DIP financing. Id.

       12.     Putting aside for the moment that the concept of “generally accepted practice” is

nowhere recognized by the courts in this Circuit, what is clear is that the Financing Fee negotiated

by Evercore is a market term and condition of employment. The vast majority of DIP financing


                                                  8

EAST\163220309.12
in recent restructurings of similar size and complexity have been provided by existing investors,

and in almost all of these engagements, investment bankers in have been entitled to, and collected

a financing fee in connection with the DIP facility. See, e.g. In re MACH Gen, Case No. 18-11369

(MFW) (Bankr. D. Del. Nov. 30, 2018) [D.I. 28]; In re Nine West Holdings, Inc., Case No. 18-

10947 (SCC) (Bankr. S.D.N.Y. Nov. 14, 2018) [D.I. 579] (approving a financing fee of $750,000

to investment banker for successful DIP financing); In re Bon-Ton Stores, Inc., No. 18-10248

(Bankr. D. Del. Apr. 12, 2018) (MFW) [D.I. 579] (authorizing investment banker’s $2 million

capital raising fee for closing DIP facility); In re Remington Outdoor Co., Inc., Case No. 18-10684

(BLS) (Bankr. D. Del. Jul. 16, 2018) [D.I. 334] (approving investment banker’s $3.5 million

financing fee for DIP financing); In re Tops Holding II Corp., Case No. 18-22279 (RDD) (Bankr.

S.D.N.Y. Oct. 2, 2018) [D.I. 671] (approving investment banker’s $2.65 million financing fee for

DIP financing); In re Appvion, Inc., Case No. 17-12082 (KJC) (Bankr. D. Del. Dec. 14, 2017) [D.I.

324] (certificate of no objection regarding and notice of no order required to approve investment

banker’s $850,000 financing fee for DIP financing).6 This reflects the reality that, in virtually all

recent bankruptcy cases, existing secured lenders are in the best positon to provide additional

capital relative to the most likely alternative: priming litigation at the outset of the case.

        13.      As to what appears to be the crux of the Objecting Lenders’ argument – that

Evercore should not receive its agreed upon Financing Fee for the Exit Facility as well as the DIP

Facility -- as a threshold matter, this element of Evercore’s compensation is similarly a market

term and condition of employment. See, e.g. In re Tops Holding II Corp., No. 18-22279 (Bankr.


6
         The referenced orders are voluminous in nature, and therefore, are not attached to this Reply. However, in
accordance with Local Rule 7007-2, as made applicable to main cases by the Court’s General Chambers Procedures,
the Debtors’ proposed counsel has copies of each order and will make them available to the Court and to any party
that requests them. Additionally, the referenced orders are available on the Court’s CM/ECF PACER site at the cited
docket index numbers and on the dates specified above.

                                                        9

EAST\163220309.12
S.D.N.Y. Nov. 30, 2018) [D.I. 786] (investment banker receiving Financing Fee in connection

with exit financing); In re Payless, Case No. 17-42267 (Bankr. E.D. Mo. Nov. 8, 2017) [D.I. 2006]

(same). More critically, the Objecting Lenders completely ignore the facts of the current situation

when they characterize Evercore’s Financing Fees as a “double dip” on a DIP Facility that

“roll[s]…into the exit facilities.” See Objection, at ⁋ 3. In fact, as of the date hereof, the Debtors

do not have a committed Exit ABL Facility for the DIP ABL Facility to “roll” into. Evercore

continues to work intensively with the Debtors to procure both a committed Exit ABL Facility and

negotiate several open material terms of the Exit Term Loan in advance of the hearing to confirm

the Plan in early January.7 Specific work steams that Evercore has pursued in connection with the

Exit Facility include: (i) signing up several potential third party lenders to the Exit ABL Facility

to confidentiality agreements with the Debtors, providing such parties due diligence materials in a

data room and receiving term sheets from such third parties to replace DIP lenders that do not want

to participate in the Exit ABL Facility;8 (ii) negotiating the material open terms of both Exit

Facilities, which include the exit term loan facility size, borrowing base collateral calculations,

and reporting requirements, financial covenants, mechanics of the excess cash flow sweeps and

various intercreditor issues;9 and (iii) preparing the Debtors to obtain a rating for the new Exit

Term Loan Facility (although the DIP Term Loan has been rated by S&P and Moody’s, as the Exit

Term Loan Facility is a materially different financing, a new rating is required). See Supplemental

Goldstein Declaration, at ⁋⁋ 25-27.



7
          While Evercore continues to negotiate the terms of the Exit Facility, at present only one lender has decided
to participate in the Exit ABL Facility.
8
         All of the term sheets have been shared and discussed with the advisors to the Objecting Lenders.
9
          Evercore has also received inbound inquiries related to the Exit Term Loan Facility, including receipt of a
third party term sheet that has been shared with the advisors to the Objecting Lenders.

                                                         10

EAST\163220309.12
         14.      As to the practice of crediting a portion or all of financing fees against a success

fee, the Objecting Lenders’ inference to the contrary, there are no market terms and conditions on

crediting. Each engagement by an investment banker is unique, and the compensation structure is

negotiated in totality, recognizing the facts and circumstances of the engagement. While in some

engagements, a crediting mechanism may be used as part of the total compensation, in other

engagements, they are not. See, e.g. In re ATD Corp., Case No. 18-12221 (KJC) (Bankr. D. Del.

Oct. 15, 2018) [D.I. 160] (providing for no credits among investment banker’s event-based fees);

In re MACH Gen GP, LLC, Case No. 18-11369 (MFW) (Bankr. D. Del. Oct. 19, 2018) [D.I. 17]

(same); In re EV Energy Partners, LP; Case No. 18-10814 (CSS) (Bankr. D. Del. Apr. 16, 2018)

[D.I. 102] (same); In re HCR Manorcare; Inc., Case No. 18-10467 (KG) (Bankr D. Del. Mar. 16,

2018) [D.I. 65] (same); In re Appvion, Inc., Case No. 17-12082 (KJC) (Bankr. D. Del. Oct. 6,

2017) [D.I. 83] (same); In re Payless Holdings LLC, No. 17-42267 (Bankr. E.D. Mo. Nov. 8, 2017)

[D.I. 279] (same); see also In re Gastar Exploration Inc.; Case No. 18-36057 (Bankr. S.D. Tx.

Nov. 27, 2018) [D.I. 204] (providing for credit of financing fee against restructuring fee only if

the former exceeded $10 million).

         15.      With the Financing Fee having been addressed, the Objecting Lenders next object

to the Transaction Fee, which they now suddenly claim to be too high. See Objection at ⁋⁋ 27-31.

In fact, Mr. Lewis claims that a market fee for a Transaction Fee is between .65 and .70% on the

amount of restructured debt. Lewis Declaration at ¶ 11. While cross-examination will reveal the

basis, or lack thereof of his last-minute analysis, even his review reveals numerous restructuring

matters with a transaction fee comparable to that agreed to with Evercore.10 Id. at Schedule 1.


10
          While not stated by Mr. Lewis, he appears to conclude, without any support, that the “median” and the
“average” demonstrate a market rate. He is incorrect. As set forth herein, fee comparisons provide direction with
respect to meeting the reasonableness standard, as the market provides a range of acceptable fees rather than a single,
definitive fee based upon the average of past fees.
                                                         11

EAST\163220309.12
More critically, as demonstrated in the Supplemental Goldstein Objection, the Transaction Fee is

clearly within the range of market transaction fees in comparable restructuring engagements. See

Supplemental Goldstein Declaration, Exhibit 1. What is also seemingly forgotten by Mr. Lewis is

that the two sets of investment bankers to the lenders – including the investment banker to the

Objecting Lenders – are being paid approximately 1% of the outstanding debt within their

respective issuance. Id. at ⁋ 14. It would be more than ironic if Evercore, who even by the

Objecting Lenders’ begrudging admission were critical to this success of this restructuring, were

to have a fee structure that is 30% less than the Objecting Lenders’ advisors, Greenhill or

Moelis for the debt restructuring.

   B.         Evercore’s Fees Were Agreed Upon By Sophisticated Parties During Arms-
              Length Negotiations

        16.      Having established that the Evercore’s engagement affords market terms and

conditions of employment, it is important to next turn to the relationship between the Debtors and

Evercore, which tips in favor of approval of the Application. Evercore’s fees, as set forth in the

Engagement Agreement, are reasonable because they were negotiated by sophisticated parties with

equal bargaining power. Prior to the Petition Date, the Debtors and Evercore engaged in arms-

length negotiations over Evercore’s retention, which negotiations resulted in the Engagement

Agreement. Id. at ⁋ 4. The arms-length negotiations over Evercore’s fees were fulsome and in

good faith. Id. Therefore, this Court should defer to the Debtors’ business judgment and approve

Evercore’s reasonable fees.

        17.      At each and every turn, Evercore dedicated all available resources necessary to

successfully reorganize the Debtors’ businesses, including when Evercore voluntarily agreed

during that time frame to amend its Engagement Agreement to defer approximately $2.5 million

of its fees that otherwise would have been payable prepetition to instead be payable on emergence.

                                                12

EAST\163220309.12
       18.     Thereafter, in November 2018 and in connection with the global resolution

culminating in the Restructuring Support Agreement, Evercore provided extensive due diligence

to certain of the Objecting Lenders’ advisors, including information regarding Evercore’s retention

and compensation. See id. at ⁋ 21. The Objecting Lenders were made fully aware of the full

amount of fees payable to Evercore in the event of a restructuring in connection with negotiations

related to the DIP Facility budget, the ABL carve-out and the professional fee escrow contained

in the Plan. Id.

       19.     Indeed, Evercore’s fees were fully disclosed to, and repeatedly discussed with, the

Objecting Lenders’ advisors, including over the period of a full week during which the Objecting

Lenders’ advisors analyzed and extensively scrutinized Evercore’s fees. Id. After such deep

analysis of Evercore’s fees, the Objecting Lenders executed the Restructuring Support Agreement,

essentially agreeing to Evercore’s fees as set forth in various documents submitted to this Court

on the Petition Date in connection with the commencement of these bankruptcy cases and

submission of the Plan. The Objecting Lenders signed the Restructuring Support Agreement on

November 18, 2018, approved the DIP budget by November 19, 2018 and agreed to the ABL

Carve Out by November 19, 2018, all of which set forth Evercore’s fees. Id. at ⁋ 24.

       20.     By its terms, the Restructuring Support Agreement requires the Objecting Lenders,

as parties thereto, to “support and to take all reasonable actions necessary to implement and

consummate the Restructuring in a timely manner as contemplated by this Agreement[.]” See

Restructuring Support Agreement, section 3(a)(i). At a minimum, the Objection violates the spirit

of the Restructuring Support Agreement because consummation of the restructuring still requires

the benefit of a significant amount of work by Evercore, including evidentiary support required




                                                13

EAST\163220309.12
for approval the Plan and disclosure statement and raising and consummating the Exit Facility as

described above.

   C.         Evercore’s Retention Is In The Best Interests Of The Debtors’ Estates

        21.      The Objecting Lenders concede that Evercore’s retention is indeed in the best

interests of the Debtors, their estates and their creditors and yet direct the Court to discount this

factor because “most of Evercore’s work in this matter has been completed at this point.” See

Objection, at ⁋ 23. This is misguided and unsupported. This Court routinely approves retention

applications, and similar fee structures, for investment bankers where much of the work was done

prepetition and a pre-packaged plan of reorganization was submitted on the petition date. See,

e.g., One Aviation Corp., No. 18-12309 (CSS) (Bankr. D. Del. Nov. 20, 2018) [D.I.188]; Mattress

Firm, Inc., No. 18-12241 (CSS) (Bankr. D. Del. Nov. 7, 2018) [D.I. 771]; Southeastern Grocers,

LLC, No. 18-10700 (MFW) (Bankr. D. Del. Apr. 23, 2018) [D.I. 345]. To hold otherwise would

dissuade parties from working towards consensual restructurings and the preparation of pre-

packaged plans of reorganizations, to the detriment of all stakeholders.

        22.      The presentation of a consensual deal on the Petition Date required considerable

work on behalf of the Debtors, their creditors and their advisors, all of whom worked tirelessly to

manage an extraordinarily complex and highly-contested restructuring involving three creditor

groups, which required execution under the considerable time pressure created by the first quarter

selling season of the bridal market. Nevertheless, confirmation of the Debtors’ Plan, which is

scheduled to be considered by this Court in less than three weeks, requires significant continued

work from many of these parties, including Evercore. In the three weeks between now and the

hearing on confirmation of the Plan, Evercore will need to prepare and submit evidentiary support

to support the going-concern valuation that is included in the disclosure statement (which must be


                                                 14

EAST\163220309.12
approved at the combined hearing scheduled for January 4, 2019), which will in term be a

necessary fact that the Debtors and this Court must rely on to establish the feasibility of the Plan

at the combined hearing. See Supplemental Goldstein Declaration, at ⁋ 28. Perhaps most

importantly, Evercore continues to work to raise capital for the Exit Facility necessary for

consummation of the Plan – including obtaining new ratings for the Exit Term Loan Facility,

finding replacement parties as necessary to replace the DIP ABL lenders who have declined to

commit to the Exit ABL Facility, communicating with prospective investors, establishing and

maintaining a data room for prospective investors to conduct due diligence, and conducting

management meetings. Id. at ⁋ 27. Evercore also continues to host calls to discuss the Exit Facility

budget. Id. Much of this is work that Evercore has yet to do that is necessary for consummation

of the Plan and, therefore, the successful reorganization of the Debtors’ business.11 Therefore, the

Objection should also be overruled because Evercore’s retention is in the best interests of the

Debtors, their estates and their creditors.

     D.         Creditor Opposition Should Not Receive the Most Weight

          23.      By the Objection, the Objecting Lenders submit that their opposition should be

given the most weight in the analysis of whether Evercore’s fees are reasonable. See Objection at

⁋ 24. This statement is self-serving and unsupported by case law and should be rejected. See

United Artists Theatre Co. v. Walton (In re United Artists Theatre Co.), 315 F.3d at 229

(reasonableness of professional retentions should be “market-driven”); In re Residential Capital,

LLC, 504 B.R. at 368 (market terms are significant when determining reasonableness of


11
         Further, by the terms of the Engagement Agreement, if the Engagement Agreement is terminated prior to
consummation of the Plan, Evercore is entitled to full payment of all fees contemplated by the Engagement Agreement
with respect to any transaction announced or occurring for the period during April 3, 2018 to twelve (12) months
following the termination, less the crediting of the Monthly Fees. See, Engagement Agreement § 5. Evercore would
also be entitled to seek these amounts by filing an unsecured claim in these chapter 11 cases. Under the Plan as drafted
and agreed upon, general unsecured creditors will be paid in full in the ordinary course of business. See Plan, at §
4.6(b)
                                                          15

EAST\163220309.12
professional retentions). The Objecting Lenders, as “the fulcrum security in the Debtors’ capital

structure,” were parties to pre-petition negotiations and discussions. The Objecting Lenders knew

of Evercore’s compensation structure and their advisors reviewed and analyzed Evercore’s fees.

They then committed to the Restructuring Support Agreement, the Plan and the DIP Facility, all

of which incorporate the payments to Evercore as set forth in the Engagement Agreement. The

scope of Evercore’s work entitles it to the fees originally contemplated and agreed upon.

   E.         Motion to Adjourn Should Be Denied

        24.      By the Objection, the Objecting Lenders also request that the hearing on this matter

be adjourned until the confirmation hearing. Evercore respectfully requests that the Court deny

this request because of the extreme prejudice to Evercore. In fact, the Objecting Lenders have

already suggested that Evercore does not need to be paid in full for work completed. See Objection

at ⁋ 23 (“It should be noted, however, that most of Evercore’s work in this matter has been

completed at this point. The Objecting Parties submit that this factor, while supporting the

Application, should be discounted to some extent.”). Now, the Objecting Lenders want Evercore

to complete all of the work necessary to confirm the Plan, and then come back for a determination

of their compensation when they would simply double down on this same worn argument.

        25.      Moreover, there is simply no basis for an adjournment, other than to create

additional pressure on Evercore through uncertainty about Evercore’s retention and payment

during the weeks leading up to confirmation of the Plan, which are some of the most important

weeks of Evercore’s engagement. To the extent the Objecting Lenders complain about their lack

of time to prepare for this hearing, this is a problem of their own creation. As noted above, the

Objecting Lenders and their advisors have been aware of the terms of Evercore’s engagement for

weeks. See Supplemental Goldstein Declaration, at ⁋ 23. The Application, containing the


                                                  16

EAST\163220309.12
Engagement Agreement, the compensation structure and all fees, was filed publicly with this Court

on November 29, 2018. A full week later, on December 6, 2018, one of the Objecting Lenders

contacted Evercore with concerns about Evercore’s engagement. Evercore, subject to Federal

Rule of Evidence 408, has been cooperative – voluntarily extending the Objecting Lenders’

objection deadline and readily providing all requested and helpful information to the Objecting

Lenders regarding its fees in a good faith attempt to address the Objecting Lenders’ concerns. The

Objecting Lenders’ have not provided a single meritorious or practical reason why the Application

should be adjourned; nor have they addressed the prejudice that Evercore would suffer as the result

of an adjournment. To attempt to use an adjournment as a cudgel to extract economic concessions

at this late date is simply inequitable and unwarranted.

                          [Remainder of Page Intentionally Left Blank]




                                                17

EAST\163220309.12
                                       CONCLUSION

       For the reasons set forth herein, the Objection should be overruled and the Application,

together with the compensation structure and fee amounts contained in the Engagement

Agreement, should be approved.


Dated: December 17, 2018                 DLA PIPER LLP (US)
       Wilmington, Delaware
                                         /s/ Maris J. Kandestin
                                         Maris J. Kandestin (DE Bar No. 5294)
                                         1201 North Market Street, Suite 2100
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 468-5700
                                         Facsimile: (302) 394-2341
                                         Email: maris.kandestin@dlapiper.com

                                         Richard A. Chesley (pro hac vice admission pending)
                                         444 West Lake Street, Suite 900
                                         Chicago, Illinois 60606
                                         Telephone: (312) 368-4000
                                         Facsimile: (312) 236-7516
                                         Email: richard.chesley@dlapiper.com

                                         Jamila Justine Willis(pro hac vice admission pending)
                                         1251 Avenue of the Americas, 27th Floor
                                         Telephone: (212) 335-4500
                                         Facsimile: (212) 335-4501
                                         Email: jamila.willis@dlapiper.com

                                         Counsel to Evercore Group L.L.C.




                                              18

EAST\163220309.12
